Exhibit MOBILIS RELOCATION SERVICES INC. UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET September 30, 2009 Historical MBSV Magnolia Adjustments Consolidated ASSETS Current Assets Cash $ 13,130 $ 47,725 $ 1,290,000 D $ 1,365,855 15,000 F Deposit - 20,000 - 20,000 Total current assets 13,130 67,725 1,305,000 1,385,855 Fixed Assets Property and equipment - Other Assets License, net - 305,996 - 305,996 Other intangibles, net - TOTAL ASSETS $ 13,130 $ 373,721 $ 1,305,000 $ 1,691,851 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ 1,441 $ 84,683 $ - $ 86,124 Due to related parties - 70,000 - 70,000 Promissory note payable - 25,000 15,000 F - 300,000 D (340,000 ) G Convertible notes - - 990,000 D - (990,000 ) E 340,000 G (340,000 ) E TOTAL LIABILITIES 1,441 179,683 (25,000 ) 156,124 Common stock 3,400 2,133 (2,133 ) A 20,132 (1,500 ) B 16,210 C 2,022 E Additional paid-in capital 49,600 359,367 (39,178 ) A 1,683,057 1,500 B (16,210 ) C 1,327,978 E Deficits accumulated during the development (41,311 ) (167,462 ) 41,311 A (167,462 ) stage TOTAL STOCKHOLDERS' DEFICIT 11,689 194,038 1,330,000 1,535,727 TOTAL LIABILITIES & STOCKHOLDERS' EQUITY $ 13,130 $ 373,721 $ 1,305,000 $ 1,691,851 1 MOBILIS RELOCATION SERVICES INC. UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS For the Year Ended March 31, 2009 Historical MBSV Magnolia Adjustment Consolidated Revenues, net $ - $ - $ - $ - Expenses General and administration 31,115 98,573 129,688 Depreciation and amortization expense - 35,650 35,650 Interest expense - 396 - 396 Total expenses 31,115 134,619 - 165,734 Net loss before provision for income taxes $ (31,115 ) $ (134,619 ) $ - $ (165,734 ) Loss per share, basic and diluted $ (0.01 ) $ (0.01 ) $ (0.01 ) Weighted average number of shares outstanding 3,400,000 21,330,000 20,132,400 2 MOBILIS RELOCATION SERVICES INC. UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS For the Six Months Ended September 30, 2009 Historical MBSV Magnolia Adjustment Consolidated Revenues, net $ - $ - $ - $ - Expenses General and administration 5,719 101,022 106,741 Depreciation and amortization expense - 26,737 26,737 Interest expense - 799 - 799 Total expenses 5,719 128,558 - 134,277 Net loss before provision for income taxes $ (5,719 ) $ (128,558 ) $ - $ (134,277 ) Loss per share, basic and diluted $ (0.00 ) $ (0.01 ) $ (0.01 ) Weighted average number of shares outstanding 3,400,000 21,330,000 20,132,400 3 MOBILIS RELOCATION SERVICES INC. PRO FORMA UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS The following unaudited pro forma consolidated financial statements give effect to the reverse acquisition of Magnolia Solar, Inc. (“Magnolia”) by Mobilis Relocation Services Inc. (“MBSV” and the “Company”) and are based on estimates and assumptions set forth herein and in the notes to such pro forma statements. On December 15, 2009, Magnolia entered into an Agreement and Plan of Reorganization with MBSV and upon closing of the transaction, Magnolia became a wholly-owned subsidiary of MBSV (the “Agreement”). Prior to the closing of this transaction, MBSV cancelled 1,500,000 of the 3,400,000 common shares that were issued and outstanding. Then, MBSV issued 16,210,800 common shares in exchange for 100% of the shares of Magnolia Solar, Inc. The Company, post-merger is expected to raise $2,660,000 (purchase price of $1,330,000) in convertible notes, which will be converted into 2,021,600 shares. This transaction is being accounted for as a reverse acquisition and a recapitalization.Magnolia is the acquirer for accounting purposes. The following unaudited pro forma consolidated statement of operations for the six months ended September 30, 2009 and for the year ended March 31, 2009 gives effect to the above as if the transactions had occurred at the beginning of the period.The unaudited pro forma consolidated balance sheet at September 30, 2009 assumes the effects of the above as if this transaction had occurred as of October 1, 2008. 4 MOBILIS RELOCATION SERVICES INC. PRO FORMA UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS The unaudited pro forma consolidated financial statements are based upon, and should be read in conjunctions with MBSV’s audited financial statements as of and for the year ended March 31, 2009 and the historical financial statements of
